Name: Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe;  plant product;  trade policy;  economic geography
 Date Published: nan

 No L 58/ 16 Official Journal of the European Communities 1.3 . 86 COMMISSION REGULATION (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as constituted at 31 December 1985 as constituted at 31 December 1985 , and the desirable rate of increase in trade during the last months of the current marketing year, the indicative ceiling provided for in Article 83 of the Act should be fixed at a level allowing harmonious development of intra-Community trade between now and the end of the 1985/86 market ­ ing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of applying the supplementary trade mechanism, hereinafter referred to as the STM, pro ­ vided for in Articles 81 et seq . of the Act of Accession , any common wheat which has not been treated in accordance with Regulation (EEC) No 575/86 shall be regarded as common wheat of breadmaking quality . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules of appli ­ cation of the supplementary trade mechanism appli ­ cable to trade ('), and in particular Article 7(1 ) thereof, Whereas , pursuant to Article 81 of the Act of Acces ­ sion , imports into Spain of common wheat of bread ­ making quality are subject to the said mechanism ; whereas common wheat treated by one of the methods adopted by Commission Regulation (EEC) No 575/ 86 (2), is not subject to the mechanism ; Whereas Article 84 of the Act fixed , for 1986 , a guide quantity for imports into Spain of wheat of breadmak ­ ing quality from the Community as constituted at 31 December 1985 , and provided that the quantity be increased by 15 % per year in subsequent years ; where ­ as the exact quantities for 1987 to 1989 should be fixed ; whereas , having regard to the purpose of the STM arrangements , it should be made clear that the part of the guide quantity not used during a given year may not be carried forward to the subsequent year ; Whereas , in the interests of good management, the quantities for which STM licences may be issued during any one month must be limited ; Whereas , in order to avoid speculative applications being made for STM licences , the validity of such li ­ cences must be limited to a fairly short period adequate for the imports to be carried out in normal conditions ; whereas the fulfilment of the undertaking entered into by the STM licence holder may be ensured by the lodg ­ ing of a security ; Whereas on the basis of the available estimates for production and consumption of common wheat of breadmaking quality in Spain and in the Community Article 2 1 . For the period until 31 December 1989 , the guide quantities referred to in Article 84 of the Act of Acces ­ sion shall be as follows ; 175 000 tonnes for 1986 ,  201 250 tonnes for 1987 ,  231 438 tonnes for 1988 ,  266 154 tonnes for 1989 . 2 . During any one month, STM licences may not be issued for quantities totalling more than 50 % of the guide quantity referred to in paragraph 1 for the year in question . Applications for STM licences for quantities exceeding those available for the month in question shall not be acceptable . 3 . The part of the guide quantity not used during any one year may not be carried forward to the next year.( 1 ) OJ No L 55 , 1.3 . 1986, p. 106 .(2 ) OJ No L 57 , 1.3 . 1986, p. 9 . 1 . 3 . 86 Official Journal of the European Communities No L 58/ 17 Article 3 1 . STM licences for common wheat of breadmaking quality shall be valid from the date of issue until the end of the second month following the month of issue . However, for licences issued during November and December, validity shall be limited to 31 December of the year of issue . 2 . Licence applications shall be subject to the lodging of a security of 5 ECU per tonne. Article 4 The indicative import ceiling, referred to in Article 83 ( 1 ) of the Act of Accession, shall be 175 000 tonnes for the period from 1 March 1986 to 31 July 1986 . Article 5 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President